Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination.

Specification
The abstract of the disclosure is objected to because it contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DUAN et al (US Pub. 2018/0164939; hereinafter DUAN).

As per claim 1, DUAN discloses An electronic device comprising: 

a housing comprising a first plate and a second plate facing in a direction opposite the first plate [Fig. 1-2]; 

a display positioned inside the housing and exposed through a portion of the first plate [Fig. 1-2]; 

a pressure sensor integrated circuit (IC) positioned between the first plate and the second plate and configured to detect a pressure applied to the first plate by an external force [Fig. 1-2, 4A-4D; para 0269, 0273; touch sensor and/or pressure sensor (force sensor)]; 

a wireless communication circuit positioned inside the housing [Fig. 1; para 0269, 0271; wireless communication]; 

a display driving integrated circuit positioned inside the housing [Fig. 1-2, 4A-4D; para 0269, 0274; display unit]; 

[Fig. 1; para 0269; processor]; and 

a memory positioned inside the housing and electrically connected to the processor [Fig. 1; para 0272; memory], wherein the memory stores instructions that, when executed, cause the processor to: 

while at least a portion of the processor is in a sleep mode, control the display driving integrated circuit so as to display one or more graphical elements in a selected area of the display having a substantially black background screen [abstract; Fig. 1, 3, 4A-4D, 3; para 0008, 0075, 0164, 0278, 0299, 0313-0314; when the electronic device is in standby state, at least a portion of the processor is in a sleep mode and same time the display screen is controlled as a first portion could delay some pic/image/graphic element(s) and a second portion stays in black background screen]; 

detect a change in pressure using the pressure sensor IC [abstract; Fig. 1, 3, 4A-4D, 5-11; para 0273, 0311-0312, 0315, 0361, 0387, 0391-0393, 0433-0437]; and 

deactivate the display in response to the detected change in the pressure [abstract; Fig. 1, 3, 4A-4D, 5-11; para 0273, 0311-0312, 0315, 0361, 0387, 0391-0393, 0433-0437]
As per claim 4, DUAN discloses an electronic device comprising: 

a housing comprising a first plate and a second plate facing in a direction opposite the first plate [Fig. 1-2]; 

a display positioned inside the housing and exposed through a portion of the first plate [Fig. 1-2]; 

a pressure sensor integrated circuit (IC) positioned between the first plate and the second plate and configured to detect a pressure applied to the first plate by an external force [Fig. 1-2, 4A-4D; para 0269, 0273; touch sensor and/or pressure sensor (force sensor)]; 

a wireless communication circuit positioned inside the housing [Fig. 1; para 0269, 0271; wireless communication]; 

a display driving integrated circuit positioned inside the housing [Fig. 1-2, 4A-4D; para 0269, 0274; display unit]; 

a processor positioned inside the housing and electrically connected to the display, the pressure sensor IC, the wireless communication circuit, and the display driving integrated circuit [Fig. 1; para 0269; processor]; and 

[Fig. 1; para 0272; memory], wherein the memory stores instructions that, when executed, cause the processor to: 

detect a change in pressure using the pressure sensor IC while the display is inactive [abstract; Fig. 1, 3, 4A-4D, 5-11; para 0273, 0311-0312, 0315, 0361, 0387, 0391-0393, 0433-0437]; and 

control the display driving integrated circuit so as to display one or more graphical elements in a selected area of the display having a substantially black background screen in response to the detected change in the pressure while at least a portion of the processor is in a sleep mode [abstract; Fig. 1, 3, 4A-4D, 5-11; para 0273, 0311-0312, 0315, 0361, 0387, 0391-0393, 0433-0437].


As per claim 7, DUAN discloses an electronic device comprising: 

a housing comprising a first plate and a second plate facing in a direction opposite the first plate [Fig. 1-2]; 

a display positioned inside the housing and exposed through a portion of the first plate [Fig. 1-2]; 

[Fig. 1-2, 4A-4D; para 0269, 0273; touch sensor and/or pressure sensor (force sensor)]; 

a wireless communication circuit positioned inside the housing [Fig. 1; para 0269, 0271; wireless communication]; 

a display driving integrated circuit positioned inside the housing [Fig. 1-2, 4A-4D; para 0269, 0274; display unit]; 

at least one processor positioned inside the housing and electrically connected to the display, the sensor IC, the wireless communication circuit, and the display driving integrated circuit [Fig. 1; para 0269; processor]; and 

a memory positioned inside the housing and electrically connected to the processor [Fig. 1; para 0272; memory], wherein the memory stores instructions that, when executed, cause the processor to: 

detect a user input using the sensor IC [abstract; Fig. 1, 3, 4A-4D, 5-11; para 0273, 0311-0312, 0315, 0361, 0387, 0391-0393, 0433-0437]; 

[abstract; Fig. 1, 3, 4A-4D, 5-11; para 0273, 0311-0312, 0315, 0361, 0387, 0391-0393, 0433-0437]; and 

determine activation or deactivation of the power saving display mode, based at least on the user input and the state of the power saving display mode [abstract; Fig. 1, 3, 4A-4D, 5-11; para 0273, 0311-0312, 0315, 0361, 0387, 0391-0393, 0433-0437].


As per claims 2, 5, and 8, DUAN discloses wherein the at least one processor comprises an application processor and a micro control unit electrically connected to the display and the pressure sensor IC, and 2Appl. No.: To be determinedPreliminary Amendment dated: November 15, 2019wherein the instructions cause the micro control unit to perform control such that the display driving integrated circuit displays the one or more graphical elements while the application processor is in a sleep mode [abstract; Fig. 1, 3, 4A-4D, 5-11; para 0273, 0311-0312, 0315, 0361, 0387, 0391-0393, 0433-0437; the processor may include one or more processing units including an application processor and/or a micro control unit].

As per claims 3, 6, and 9, DUAN discloses wherein the instructions cause the micro control unit to detect the change in the pressure and to deactivate the display while the application processor is in the sleep mode [abstract; Fig. 1, 3, 4A-4D, 5-11; para 0273, 0311-0312, 0315, 0361, 0387, 0391-0393, 0433-0437].

As per claim 10, DUAN discloses wherein the instructions cause the processor to: detect the user input using the sensor IC while at least a portion of the processor is in a sleep mode [abstract; Fig. 1, 3, 4A-4D, 3; para 0008, 0075, 0164, 0278, 0299, 0313-0314; when the electronic device is in standby state, at least a portion of the processor is in a sleep mode and detecting the user input]; and determine whether or not a position in which the user input is detected is a specified first area of the display [abstract; Fig. 1, 3, 4A-4D, 3; para 0008, 0075, 0164, 0278, 0299, 0313-0314; the display screen is controlled as a first portion could delay some pic/image/graphic element(s) and a second portion stays in black background screen].

As per claim 11, DUAN discloses wherein the instructions cause the processor to, if the position in which the user input is detected is the specified first area of the display, identify the state of the power saving display mode, based at least on the user input [abstract; Fig. 1, 3, 4A-4D, 3; para 0008, 0075, 0164, 0278, 0299, 0313-0314; the display screen is controlled as a first portion could delay some pic/image/graphic element(s) and a second portion stays in black background screen].

As per claim 12, DUAN discloses wherein the instructions cause the processor to, if the identified state of the power saving display mode is an inactive state, control the display driving integrated circuit so as to display one or more graphical elements in a second area of the display, based at least on the user input [abstract; Fig. 1, 3, 4A-4D, 3; para 0008, 0075, 0164, 0278, 0299, 0313-0314].

As per claim 13, DUAN discloses wherein the instructions cause the processor to, if the identified state of the power saving display mode is an 5Appl. No.: To be determined Preliminary Amendment dated: November 15, 2019 active state, control the display driving integrated circuit so as to release display of one or more graphical elements on the display, based at least on the user input [abstract; Fig. 1, 3, 4A-4D, 3; para 0008, 0075, 0164, 0278, 0299, 0313-0314]. 

As per claim 14, DUAN discloses wherein the instructions cause the processor to: determine a function of the power saving display mode, based at least on the user input [abstract; Fig. 1, 3, 4A-4D, 3; para 0273]; transmit control information comprising the determined function of the power saving display mode to the display driving integrated circuit [abstract; Fig. 1, 3, 4A-4D, 3; para 0303]; and control the display driving integrated circuit so as to display one or more graphical elements on the display, based at least on the control information [abstract; Fig. 1, 3, 4A-4D, 3; para 0303-0307, 0310-0319].

As per claim 15, DUAN discloses wherein the instructions cause the processor to: control the display driving integrated circuit so as to display one or more graphical elements while the processor is in a sleep mode [abstract; Fig. 1, 3, 4A-4D, 3; para 0303-0307, 0310-0319]; detect a user input on the graphical element [abstract; Fig. 1, 3, 4A-4D, 3; para 0273]; and execute a function related to the graphical element, based at least on the user input detected on the graphical element [abstract; Fig. 1, 3, 4A-4D, 3; para 0008, 0075, 0164, 0278, 0299, 0313-0314].

As per claim 16, DUAN discloses wherein the function related to the graphical element includes at least one of movement of the graphical element, change of the graphical element, execution of an application associated with the graphical element, or display of a notification window associated with the graphical element [para 0293, 0303, 0319; display animation; para 0003, 0303; notification].

As per claim 17, DUAN discloses wherein the instructions cause the processor to determine the function of the power saving display mode, based on at least one of a duration, a detection position, or an intensity of a user input or a plurality of user inputs [abstract; para 0017, 0288; first and second portions; duration; particular force].

As per claim 18, DUAN discloses wherein the function of the power saving display mode include at least one of a size of a graphical element, a display time of an element, a display area of a graphical element, brightness of a graphical element, an update period of a graphical element, or an application associated with a graphical element [Fig. 4A-4D].

As per claims 19-20, DUAN discloses wherein the one or more graphical elements comprise at least one of text, numbers, symbols, or icons [Fig. 4A-4D].





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116